   UNITED STATES BANKRUPTCY COURT
   DISTRICT OF NEW JERSEY

   Caption in Compliance with D.N.J. LBR 9004-1(b)

   Sadek and Cooper Law Offices                                            Order Filed on November 25, 2020
                                                                           by Clerk
   1315 Walnut Street                                                      U.S. Bankruptcy Court
   Suite 502                                                               District of New Jersey
   Philadelphia, Pa 19107
   (215) 545-0008




                                                               Case No.:              19-17462
                                                                                ___________________
   In Re:
   Mercedes Torres-Rohwer                                                       11/17/20 @ 9AM
                                                               Hearing Date: ___________________

                                                               Chapter:                  13
                                                                                ___________________

                                                               Judge:                  MBK
                                                                                ___________________

                                                     AMENDED
                                            ORDER AUTHORIZING
                                           SALE OF REAL PROPERTY



                 Recommended Local Form:             ☐Followed                    ☐Modified




              The relief set forth on the following pages numbered two (2) and three (3) is
              ORDERED.

DATED: November 25, 2020
     After review of the Debtor’s motion for authorization to sell the real property commonly
                  123 Wahwahtaysee Trail, Medford Lakes
known as ___________________________________________________, New Jersey (the Real
Property).

IT IS hereby ORDERED as follows:

1. The Debtor is authorized to sell the Real Property on the terms and conditions of the contract
of sale pursuant to 11 U.S.C. §§ 363(b) and 1303.

2. The proceeds of sale must be used to satisfy the liens on the real property unless the liens are
otherwise avoided by court order. Until such satisfaction the real property is not free and clear of
liens.

3. ☐In accordance with D.N.J. LBR 6004-5, the Notice of Proposed Private Sale included a
request to pay the real estate broker and/or debtor’s real estate attorney at closing. Therefore the
following professional(s) may be paid at closing.

 Name of professional: Carol C. Latti

 Amount to be paid:      $6800.00

 Services rendered:      Listing and Sale of Real Property




OR: ☐ Sufficient funds may be held in escrow by the Debtor’s attorney to pay real estate
broker’s commissions and attorney’s fees for the Debtor’s attorneys on further order of this
court.

4. Other closing fees payable by the Debtor may be satisfied from the proceeds of sale and
adjustments to the price as provided for in the contract of sale may be made at closing.




                                                  2
5. The amount of $_____________
                     25,150.00 claimed as exempt may be paid to the Debtor.

6. The ☐ balance of proceeds or the ☐ balance due on the debtor’s Chapter 13 Plan must be
paid to the Chapter 13 Trustee in the Debtor’s case.

7. A copy of the HUD settlement statement must be forwarded to the Chapter 13 Trustee 7 days
after closing.

8. ☐ The debtor must file a modified Chapter 13 Plan not later than 21 days after the date of this
order.

9. Other provisions:




                                                                                          rev.8/1/15




                                                3
